DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim status
The Office acknowledges the claimed filed 05/28/2020.
Claims 1-19 are pending in the application and are hereby examined on the merits.

Claim Objections
Claim 1 is objected to because of the following informalities: the repeated “of” should be deleted on line 7; “the pet food product” in line 5, 8, 9 or last line should read “the pet food product or composition” so as to be consistent with the preamble. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Claims 1, 9 and 15 recite a ratio of EPA/DHA being at least 0.2:1. It is unclear if the ratio is weight ratio or a ratio based on other units. For the purpose of examination, it is interpreted that the ratio is weight ratio. Clarification is required.
Claims 2-8 ultimately depends on claim 1, claims 10-14 ultimately depend from claim 9, and claims 16-19 ultimately depend from claim 15 and therefore necessarily incorporate the indefinite subject matter therein. Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



Claims 9-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Apt US Patent Application Publication No. 2013/0190520 (cited in IDS, hereinafter referred to as Apt).
Regarding claim 9, Apt teaches a microbial oil comprising EPA and DHA, wherein the ratio of EPA:DHA is at least 1:4 ([0072]; [0081-0082]; [0103]). The microbial oil is produced by growing an isolated microorganism ([0072]), which is interpreted to read on the limitation that EPA and DHA are derived from a single microbial source. Apt further teaches that the microbial oil can be used as an additive for a pet food (e.g., 
The limitation “wherein the EPA and DHA are present in an amount such that a total amount of the EPA and DHA in the pet food product is at least about 0.04 wt.% based on weight of the pet food product, and at ratio of EPA concentration to DHA concentration of at least 0.2:1 based on individual concentrations of the EPA and DHA in the pet food product” is interpreted not to further limit the claim for the reason that the claim is directed to a feed additive as opposed to a pet food, and that the scope of the claim only requires the presence of the composition comprising EPA and DHA derived from a single microbial source, and the pet food is merely the intended use of the microbial oil composition. 
It is the examiner’s position that the intended use recited in the present claim does not result in a structural difference between the presently claimed invention and the prior art invention and further that the prior art is capable of performing the intended use given that Apt teaches a microbial oil comprising EPA and DHA at a ratio of 1:4, and that the microbial oil could be used as additive for pet food, it is clear that Apt would be capable of performing the intended use, i.e., adding the microbial oil to the pet food such that the EPA and DHA are present in an amount  of at least about 0.04 wt.% based on weight of the pet food product, and at ratio of EPA concentration to DHA concentration of at least 0.2:1 based on individual concentrations of the EPA and DHA in the pet food product.

Regarding claim 10, Apt teaches that the additive microbial oil is purified from the microbial source ([0108; 0070; 0072], which is interpreted to read on “purified oil” as recited in claim 10.
Regarding claims 11-13, Apt teaches that the microorganism from which the microbial source derives has the characteristics of the species deposited under ATCC Accession No. PTA- 10208 or PTA-10212 ([0038]; [0041]; [0016]), which belong to the genus Schizochytrium  and Thraustochytrium, respectively as recited in claim 12, and Schizochytrium  and Thraustochytrium belong to algae as recited in claim 11.
Regarding claim 14, Apt teaches that the microbial oil comprises from about 130 mg to about 195 mg EPA per one gram of oil and from about 320 mg to about 480 mg DHA per one gram of oil ([0097; 0070]), which reads on claim limitation “at least 40% w/w of the DHA and EPA”; Apt also teaches in example 5 a purified microbial oil form containing total amount of DHA and EPA of 58% (DHA amount is 41.63% and EPA is 16.52%, [0225; 0228]), which also reads on claim limitation “at least 40% w/w of the DHA and EPA”.
Regarding claim 15, Apt teaches a microbial oil comprising EPA and DHA ([0072]; [0081-0082]; [0103]). The microbial oil is produced by growing an isolated microorganism ([0072]), which is interpreted to read on “a single microbial source of eicosapentaenoic acid (EPA) and docosahexaenoic acid (DHA) derived from a single microbial source”. 
The preamble and claim limitation “pet food product” is interpreted not to further limit the claim. Applicants attention is drawn to MPEP 2111.02 which states that intended use statements must be evaluated to determine whether the intended use 
It is the examiner’s position that the intended use recited in the present claim does not result in a structural difference between the presently claimed invention and the prior art invention and further that the prior art is capable of performing the intended use given that the microbial oil product of Apt can be incorporated into a composition which is used as pet food ([0105; 0111;0115]) thus being capable of being fed to a pet, and being broadly interpreted as a pet food product. 
Apt teaches that the microbial oil comprises from about 130 mg to about 195 mg EPA per one gram of oil and from about 320 mg to about 480 mg DHA per one gram of oil ([0097; 0070]), which is interpreted to read on claim limitation “wherein the EPA and DHA are present in an amount such that a total amount of the EPA and DHA in the pet food product is at least about 0.04 wt.% based on weight of the pet food product”; Apt also teaches in example 5 a purified microbial oil form containing total amount of DHA and EPA of 58% (DHA amount is 41.63% and EPA is 16.52%, [0225; 0228]), which also reads on claim limitation “wherein the EPA and DHA are present in an amount such that a total amount of the EPA and DHA in the pet food product is at least about 0.04 wt.% based on weight of the pet food product”.
Apt teaches that the ratio of EPA:DHA in the microbial oil is at least 1:4  [0103]), which is interpreted to read on the claim limitation “a ratio of EPA concentration to DHA concentration of at least 0.2:1 based on individual concentrations of the EPA and DHA in the pet food product”.
Therefore, the teaching of Apt anticipates the limitations of claim 15.
	
	
Regarding claim 16, Apt teaches that the microbial oil is purified from the microbial source ([0108; 0070; 0072], which interpreted to read on “purified oil” as recited in claim 16.
Regarding claims 17-19, Apt teaches that the microorganism from which the microbial source derives has the characteristics of the species deposited under ATCC Accession No. PTA- 10208 or PTA-10212 ([0038]; [0041]; [0016]), which belong to the genus Schizochytrium  and Thraustochytrium, respectively as recited in claim 18, and Schizochytrium  and Thraustochytrium belong to algae as recited in claim 19.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Apt US Patent Application Publication No. 2013/0190520 (hereinafter referred to as Apt) and Watkins US Patent Application Publication No. 2008/0076823 (cited in IDS, hereinafter referred to as Watkins).


Regarding claims 1-2, Apt teaches a pet food product and implicitly teaches a method of producing thereof containing an additive (e.g., a microbial oil) comprising EPA and DHA, wherein the microbial oil is produced by growing an isolated microorganism ([0025]; [0072]; [0081-0082]; [0103]; [0111-0115]), which is interpreted to read on “a single microbial source of the EPA and DHA”; wherein the ratio of EPA concentration to DHA concentration is at least 1:4 based on individual concentrations of EPA and DHA in the microbial source ([0103]).
Apt is silent regarding and the steps of providing pet food ingredients in need of supplementation and forming the pet food product by adding an additive composition comprising a single microbial source of DHA and EPA to the pet food ingredients in need of supplementation. However, these steps are inherently encompassed by Apt for the reason that to make a final pet food of Apt, one will have to provide the pet food in need of supplementation and add the composition comprising DHA and EPA to the pet food in need of supplementation.
Apt teaches that DHA and EPA from fish oil carry the risk of containing environmental contaminants and can be associated with stability problems and a fishy odor or taste, and that DHA and EPA from a microbial source such as Thraustochytrids are an alternative source of omega-3 fatty acid from fish oil ([0006-0007]), which suggests no fish oil is added to the pet food composition, thus reading on the limitation “substantially free of fish oil” as recited in claim 2. Therefore, addition of a single microbial source of DHA and EPA where the ratio of EPA concentration to DHA concentration is at least 1:4 to the pet food in need of supplementation will necessarily 
Apt is silent regarding the total amount of EPA and DHA in the pet food. However, knowing that Omega-3 fatty acids are biologically important molecules that affect cellular physiology and a composition that comprises Omega-3 fatty acid could treat conditions such as inflammation, cancer, heart disease, intestinal disorder, etc. ([0137]), it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have optimized the amount of DHA and EPA in the pet food such that a desired health benefits could be delivered to the pet that intake the pet food. As such, the amount of DHA and EPA as recited in the claim is merely an obvious variant of the prior art.
Further in the same field of endeavor, Watkins teaches that a pet food product should suitably comprise at least about 0.45% of EPA and DHA ([0074-0075]), measured as a weight percent of the pet food product). Watkins further teaches the importance of DHA and EPA in improving the bone health and muscle strength of a companion animal ([0002]; [0009]). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Apt by providing the total amount of DHA and EPA as taught by Watkin in order to provide a suitable amount of DHA and EPA in in improving the bone health and muscle strength of a pet.
Therefore, Apt in view of Watkins renders obvious the limitations of claims 1-2.
Regarding claim 3
Regarding claims 4-6, Apt teaches that the microorganism from which the microbial source derives has the characteristics of the species deposited under ATCC Accession No. PTA- 10208 or PTA-10212([0038]; [0016]), which belong to the genus Schizochytrium  and Thraustochytrium, respectively as recited in claim 5, and Schizochytrium  and Thraustochytrium belong to algae as recited in claim 4.
Regarding claim 7, Apt teaches that microorganism is a mutant strain ([0015]).
Regarding claim 8, Apt teaches that microorganism is a transgenic microbe genetically engineered for the production of PUFA such as EPA and DHA (e.g., recombinant strains, [0037; 0046-0047; 0055]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANGQING LI whose telephone number is (571)272-2334. The examiner can normally be reached 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/CHANGQING LI/Examiner, Art Unit 1793